Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Harvey, Reg. No. 65,032 on 12 February 2021.
The application has been amended as follows: 
Amend claim 1 to read: 
	1. A method, comprising:
	selecting, for use throughout a time interval for a first memory array of a memory device, a first mapping function from a set of mapping functions supported by the memory device, the first mapping function for mapping logical addresses for the first memory array to physical addresses within the first memory array 
	receiving, during the time interval, a first access command comprising a first logical address of data stored in the first memory array;
	determining a first physical address within the first memory array based at least in part on the first logical address and the first mapping function;
	accessing the data stored in the first memory array based at least in part on the first physical address;
	selecting, for use throughout the time interval for a second memory array of the memory device, a second mapping function different from the first mapping function from the set of mapping functions supported by the memory device, the second mapping function for mapping logical addresses for the second memory array to physical addresses within the second memory array 
	receiving, during the time interval, a second access command comprising a second logical address of data stored in the second memory array;
	determining a second physical address within the second memory array based at least in part on the second logical address and the second mapping function; and
	accessing the data stored in the second memory array based at least in part on the second physical address.

Amend claim 13 to read:
13. An apparatus, comprising:
an interface configured to receive logical addresses for accessing data stored in a first memory array and a second memory array;
a selection component coupled with the interface and configured to select 
for use throughout a time interval for the first memory array, a first mapping function for mapping logical addresses received via the interface for the first memory array to physical addresses within the first memory array and
for use throughout the time interval for the second memory array, a second mapping function for mapping logical addresses received via the interface for the second memory array to physical addresses within the second memory array 
a mapping component coupled with the selection component and configured to map the logical addresses received via the interface during the time interval for the first memory array to physical addresses within the first memory array based at least in part on the selected first mapping function, the mapping component further configured to map the logical addresses received via the interface during the time interval for the second memory array to physical addresses within the second memory array based at least in part on the second mapping function.

Amend claim 21 to read: 
	21. An apparatus, comprising: 
	an interface configured to receive logical addresses for a plurality of memory dice;
	a selection component configured to select:
		for use throughout a time interval for a first memory array included in a first memory die of the plurality of memory dice , a first mapping function for mapping logical addresses for the first memory array to physical addresses within the first memory array 
		for use throughout the time interval for a second memory array included in a second memory die of the plurality of memory dice , a second mapping function for mapping logical addresses for the second memory array to physical addresses within the second memory array 

Amend claim 22 to read: 
22. The apparatus of claim 21, further comprising:
a first mapping component for the first memory die; and
a second mapping component for the second memory die; [[and]]
[[a]] wherein the selection component is configured to select the first mapping function for the first mapping component and to select the second mapping function for the second mapping component.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach “selecting, for use throughout a time interval for a first memory array of a memory device, a first mapping function from a set of mapping functions supported by the memory device, the first mapping function for mapping logical addresses for the first memory array to physical addresses within the first memory array....” and then “selecting, for use throughout the time interval for a second memory array of the memory device, a second mapping function different from the first mapping function from the set of mapping functions supported by the memory device, the second mapping function for mapping logical addresses for the second memory array to physical addresses within the second memory array” because the closest prior art of record (US 2019/0251038 Al (Kang)) does not teach selecting different address translation functions (i.e. the first and second address mapping functions) as claimed for . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139                                                                                                                                                                                                        
/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139